zone-~acr>m.;=-.`wm»»

1-»»»-
MP--\D

CaSe: 4218-CV-OOJ_91-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 l Of 19 Page|D #Z 17

Matshall Fisher (Mississippi Commissioner
of Public Safety), Herb Ftierson (Mississippi

of Mississippi Attorney Generai), Marvin
V%Ughn

Piaintiffs (Counter-Defendants)

VS.

TcacY A_tnold,
Respotident (Countet-Plaintiff)

172 . Respondent, denies any Vioiation.

117 . Respondent, admits that a License Ad

 

1

C¢)mmissionet of Revenue), jim Ht)od (State

AT THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF MISSISSIPPI

Cause # 4:18-eV-00191~DMB~RP

]ury NOT requested:

"Deuteronomy 25 :1: If there be a
controversy between mem and they come
unto judgment that the judges may judge
them; then they shall justify the rigbteous,
and condemn the wicked "

DEFENDANT’S ORIGINAL ANSWER
AND COUNTER CLAIM

 

1. ADMISSIONS AND DENIALS

1,.1 . Respondent, denies engaging in Traffic.

1,3 . Respondent, has no knowledge of being in Coahoma County.
1..4 . Respondent, has no knowledge of Where ]ONESTOWN CL is.
15 . Respondent admits to being on Hwy 6.

106 . Respondent, admits her name is Tracy Arnold.

dress is Not Appiicable.

1.8 . Respondent, admits that the City, State and Zip for the License is Not Appiicable.
1.9 . Respondent, admits that a Driver‘s License Number is Not Applicable.

1.10 . Respondent, admits that the class is Not Appiicable.

1.,11 . Respondent, admits that the State is Not Appiicahie.

112 . Respondent, denies the Vehicle License Nutnbet Was in use.

0f16

`-lO"JU'}-l'-`-WNl--’~

10
11
12
13
14

15

16
17
18
19
20
21
22
23
24

 

 

 

C . . _ _ '
aSe. 4.18 CV OOlQl-D|\/|B-RP_ DOC #Z 5 Fl|ed: 10/03/18 2 Of 19 Page|D #Z 18

1..13 . Respondent, admits her current address is 1400 Harris Road, Adamsville,_Tennes-
see ,38310.

1.14 . Respondent, denies operating a motor vehicle.

1.15 . Respondent, denies vvillfully and unlawfully committing the offense of “ 1351 No
Drivers License".

1.\16 . Respondent denies doing anything against the peace and dignity of the State of
Mississippi.

2. ADDITIONAL DEFENSES

2..1 . Plaintiffs complaint fails to state facts to the essential elements of vi.fillfulness1 The
complaint alleges that the respondent Willfully committed the offense of a “B51 No
Driver‘s License". The 351 No Driver's license does not impose a duty on Re-
spondent therefore, respondent could not have intentionally and voluntarily
breached a known legal duty to the 1351 No Driver‘s License.

2,..2 . Plaintiffs complaint fails to state facts to the essential elements of motor vehicle
vvl'lich is a self propelled device used as an instrumentality of commerce.The Plain-
tiff alleges the operation of a l\/lotor Vehicle vvithout determining Whether Respon-
dent Was engaging in interstate or intrastate commerce therefore required to pay a
privilege tax. l\/lississippi Code 63;25~1 provides that an automobile required to
pay a privilege tax is a motor vehicle. Privilege taxes are taxes on privileges vvhich
is defined as for profit activity affecting a public interest

2.3 . Plaintiffs complaint fails to state facts or circumstances of for profit activity affect-
ing the public to Which is the only reason for the Vehicle license Nurnber to be on
the face of the complaint The Vehicle License Nurnber is a privilege tax receipt. lt
is the permission for the automobile to engage in interstate or intrastate commerce.

A license confers a privilege and is a tax receipt for that privilege it is also a police

20f16

cemenan

10
11
12
13
14
is
is
17
is
is
20
21
22
23

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 3 Of 19 Page|D #Z 19

regulation controlling the exercise of a profession, business or occupation and the
like. Respondent vvas not using the automobile as an instrumentality of commerce
therefore the Vehicle license Number listed in this complaint is not relevant.

2..4 . Plaintiffs complaint alleges Defendant violated a Dictionary Code from 23 CFR Ch.
3 Part 1327 Appendix A Part l. The dictionary code imposes no duty on the Re~

spondent and they are not enforcement provisions

COUNTER CLAll\/l
3. INTRODUCTION .

3..1 . The Attorney General and Comrnissioner of Public Safety are responsible pursuant
to Ms Code 63-9-21(2) for prescribing-a traffic ticket that constitutes a complaint
for Which the ticket Was Written. Tbe complaints do not provide an area for facts
and circumstances to the essential elements of the allegations The complaints fail
to state the applicable state law allegedly breached and in place of any state law
breached, the Attorney General and Comrnissioner of Public Safety used the dictioF
nary codes found at 23 CFR Ch.§ Part 1327 Appendix A. On the face of the l\/lis~
sissippi Uniform Traffic Ticl<ets are federal questions and there is no state law alle-
gation existing on the face of the alleged complaint There is no main statute em-
powering a State court or any court on the face of the complaint The Mississippi
Supreme Court ratified the actions of the Attorney General and Commissioner of
Public Safety by ruling that the traffic ticket, once signed, is a complaint merely be-
cause the Legislature says the Um'form Traffic Ticl<et shall constitute a complaint.
The Mississippi Supreme Courts decision that the Uniform Traffic Ticl<et is a corn-
plaint regardless of the content constitutes a violation of substantive due process
The Mississippi Supreme Court ignored the essential elements of a complaint and

swept under the rug the fact that the tickets do not fully inform the accused.

3of16

F.COU‘--'lCDU!-DUJJ\JE-*

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 4 Of 19 Page|D #Z 20

3..2 . Mississippi _Iustice and l\/lunicipal Cou_rts in Mississippi move these tickets as if the
tickets are Criminal and deny access to Civil Rules of Procedure. Mississippi Crirn-
inal Rule 3.1(€) comments provide that misdemeanor traffic tickets are not gov-
erned by the Criminal Rules and are governed by i\/ls Code 63-9'-21 vvhich provides
that the tickets shall constitute a complaint The Tickets do not contain allegations,
laws violated or any facts leading to the dispute therefore do not constitute a com-
plaint.

3.3 , As far as challenging or appealing misdemeanor traffic tickets, there currently are
no rules or procedures for challenging or appealing misdemeanor traffic tickets
Within the Mississippi Code, Criminai Rules of Procedure or Administrative Code.

3..4 . Tracy Arnolcl Was denied access to the Civil Rules of Procedure by the ]ustice Court

n of Clarksadale l\/lississippi and Crirninal Rules of Procedure do not apply to misde-
meanor traffic tickets.

3..5 . On top of all of this, in black letter laW, the driver’s license and registration is a tax
receipt and permission to use an automobile as an instrumentality of commerce, on
the roads, in interstate or intrastate commerce. The executive branch fails to re-
quire any facts of any for profit activity affecting a public interest and instead in~
sists that Plaintiffs “must have a driver’s license to use the roads”.

316 , ln place of the laW, the Departrnent of Public Safety of Mississippi is enforcing
Chief justice Taney’s Dred Scott decision on all people equally and not just the
‘slave races’ as Chief ]ustice Taney put it. Therefore, Tracy Arnold vvill continue to
be stopped, seized, taken up and forced to pay all charges arising thereby if she is
caught vvithout a pass for mere travel. All of this is sworn to be against the peace `

and dignity of the State of Mississippi.

4of16

C.OOJ**~»]U§U'l-id-DJ¥\J}-\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 5 Of 19 Page|D #Z 21

4. FACTS
4.1 . STOPPED AND SEIZED ON AUGUST 1811-l 2018

4..1.1 . On August 18th, 2018 Marvin Vaughn issued a uniform traffic ticket to Tracy
Arnold.

4.1.2 . Tracy Arnold Was stopped and seized and interrogated for a drivers license.

‘4..1.3 . Tracy Arnold Was threatened to be taken up and taken to jail.

4.1.4 . Tracy Arnold vvas hand delivered a complaint '

1415 . The Uniform Traffic Ticket/Complaint issued by Marvin Vaughn alleges that
Tracy breached dictionary codes found at 23 CFR Ch.3 Part 1327 Appendix A
Part 1.

4..1.6 . The dictionary codes communicate between the states and the National Driver
Register Convictions and For Cause Withdravvals.

4.1.7 . The dictionary codes are not penalty provisions and do not impose a duty on
Tracy Arnold.

4..1.8 . The dictionary codes have no essential elements and are not penalty provisions or
main staututes empowering any court.

4.1.9 . 'l`here are no state codes that match the allegation on the face of the complaint

4..1.10 . Title 23 CFR Ch.3 Part 1327 is the executive implementation of 49 U.S.C. Ch.
303, specifically for procedures for participating in and receiving information from
the national driver register.

4..1.11 . The B51 no drivers license is a for cause vvithdravval code Which is defined at 23
CFR Ch.3 Part 1327.5 as a code to communicate that a motor vehicle operator’s
license has been denied, canceled, revoked, or suspended

4,.1.12 . Tracy Arnold did not access the NDR.

4..1.13 . Tracy Arnold did not disclose NDR information

4.1.14 . Tracy Arnold did not attempt to falsify NDR information

50f16

EDOO\JO§CHL\UJNl-‘~

10
11
12
13
14
` 15
is
17
is
19
20
21
22
23
24
25
26

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 6 Of 19 Page|D #Z 22

4..1.15 . The ticket alleges that Tracy Arnold operated a motor vehicle.

4.1.16 . MS Code 63~21-5 provides that an automobile required to pay a privilege tax is
a motor vehicle

4.1.17 . When the privilege ends the regulation ceases.

4..1.18 . Tracy Arnold does not use the roads for any for profit activity affecting a public
interest.

4..1.19 . Tracy Arnold does not engage in interstate or intrastate commerce

4i1.20 . Marvin Vaughn on August 18,2018 told Tracy "you know you have to have a
driver's license " as he vvall<ed back to his car to Write the ticket.

4..1.21 . A license is a mere tax receipt to engage in a privilege.

4.\1.2.2 . A license is a police regulation of profession, occupation and business.

4,.1.23 . When no trade is carried on, or intended to be carried on, under the license, it is
clear that the license is a fraud upon the State laW, if that law is in other respects
Valid.

4[.1.24 . Tracy Arnold did not engage in a privilege

4.¢1.25 . The essential elements of privilege is occupation and business, a for profit activ-
ity affecting a public interest

4.\1.26 . A privilege is Whatever business, pursuit, occupation, or vocation, affecting the
public, the Legislature chooses to declare and tax as such.

14.,1.2'7 . The Legislature cannot name something to be a taxable privilege unless it is first
a privilege

4,.1.23 . Tracy Arnold has an absolute right to use the public roads and highways in a
customary and reasonable manner so long as they are not closed by legislative
sanction.

4..1.2.9 . The State cannot compel commerce

4..1.30 . Congress cannot compel commerce

60f16

§OOO`~lmU'I-b-UJNF

MMNMMi-hi-=»-=i-=i-¢wt..\
oww)-\c>r.ooo-smc.ni>.ooi\'§@§

25

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 7 Of 19 Page|D #Z 23

4..1.31 . Mississippi Code 63-1~5 reference MS Code 27~19-3 Which is in regard to privi-
lege and excise taxation

4,1.32 . MS Code 27~19-143 Reciprocity provides that the agreement concerns all motor
vehicles in foreign or interstate commerce. l

4.\1.33 . The only difference between commercial and non-commercial class licenses are
Weight division, passenger seating and hazardous Waste designation

4,.1.34 . Every man is called a_ passenger Who pays freight for his own person, and for
goods Which are not merchandise

4`.1.35 . MS Code 63-1-33(3) provides that the payment of a privilege tax is required
prior to the road test to obtain a driver‘s license.

4..1.36 . Tracy Arnold does not use the roads for livelihood or gain.

4..1.37 . A Vehicle License Number is also a "license plate “ or "tag" or "registration".

4..1.38 . MS Code 27~19~31 and 27-19~131 provides that registration in Mississippi con~
stitutes a privilege taX.

4..1.39 .Tracy Arnold vvas not engaged in business or occupation as she used the auto~
mobile that displayed the permission to engage in interstate or intrastate commerce
on the rear.

4,.1.40 . Marvin Vaughn did not request from Tracy Arnold information pertaining to in-
terstate or intrastate commerce.

4..1.41 . Marvin Vaughn only requested the driver's license.

4..1.42 . Liceneses are a tax laid for those engged in for profit activity affecting a public
interest.

4.¢1.43 . Driver‘s Licenses are tax receipts laid on instrumentalities of commerce using the

roads for livelihood or gain in interstate or intrastate commerce

4.2. . RULES AND PROCEDURE
4.\2.1 . Tracy Arnold vvas told by Coahoma County Prosecutor, john Sherman, that this

7of16

!.OOQ'*~JCDU'l-BC.QNI-~‘-

i-\i-\i-\i-\ i-\
U"l-l>~CJJNl-\AO

16
17
is
19
20
21
'22
23

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 8 Of 19 Page|D #Z 24

is Criminal.

4‘2.2 . Mississippi Rules of Criminal Procedure 3.1(c) provides that misdemeanor traffic
tickets are governed by statute and not these rules.

4,.2.3 . Criminal prosecutions require a probable cause determination

4.2.4 . There are no rules or procedure in Mississippi Code or Mississippi Adrninistrative
Procedure for challenging misdemeanor traffic tickets.

4..2.5 . There are no rules or procedure in Mississippi Code for appealing misdemeanor
traffic tickers.

4.‘2.6 . Fines and Penalties from misdemeanor traffic tickets create a debtor-creditor rela-
tionship With the Dept. of Revenue.

4,2.7 . MS Code 85-13-1 provides "Finally determined tax liabilities " means any state
tax, fee, penalty, and/or interest owed by a person to the department Where the as-
sessment of the liability is not subject to any further timely filed administrative or
judicial review and "Department" means the Mississippi Department of Revenue.

4.2.8 . The B$l No Drivers License Dictionary Code is not a criminal penalty provision.

4.3 . lINlFORl\/l TRAFFIC TICKET
4,3.:1 . MS Code 63-9-21(2) provides that the Attorney General and Commissioner of
Public Safety are responsible for prescribing the traffic tickets.
4.,3.2 . MS Code 63~9-21(3)(c) provides that the uniform traffic ticket shall include infor~

mation that vvill constitute a complaint charging the offense for Which the ticket

vvas issued.

4.\3.3 . Mississippi Uniforrn Traffic Tickets do not allege facts or circumstances to the es-

sential elements of the allegations

4.,3.4 . The Mississippi Uniform Traffic Tickets do not allege a Mississippi law violated.

Sof16

\DUD"-JO"JU'\-l-`-DJNI-`*

10
11
12
13
114
15
16
17
13
19

20
21
22
23
24

  

 
 

 
 
 
 
 
 
 
  

Case: 4:18-cv-O -
0191 D|\/|B-RP Doc #: 5 Filed: 10/03/18 9 of 19 PagelD #' 25

 

4.4 . CONGRESS‘ INVOLVEMENT

4.4.1 . If it not be commerce, Congress has no concern with it.

442 . Congress has power to regulate commerce

4.4.3. The Uniform Traffic Ticket issue
codes at 23 CFR Ch. 3 Part 1327 Ap

4 4. 5. 23 CFR Ch. 3 Part

4. ..4 6. The 1351 No Drivers License is used to co

4.4.4 For cause withdrawals are actions al

CFR Ch. 3 Part 1237 5 as operators l

canceled or suspended

d to Tracy Arnold on August 18, 2

0 1 8 alleges

pendix A part 1 for cause withdrawals- .
ready completed, specifically defined at 23

icenses which have been denied, revoked,

1327 is the EXecutive Implementation of 49 U.S.C. Ch. 303.

other states and the National Driver Register {NDR).

4..4.7. Title 6 CPR Ch. 1

other aspects of the

4..4.8 . Title 6 CFR is the EXecutive implementation of 4

mmunicate for cause withdrawals to

Part 37 regulates the application and documents the applicant

driver s license and identification cards.

driver‘s licenses and identification cards.

4..4.9. Congress may control state laws so far as it may be

the regulation of commerce

4..4.10 . Congress is powe

4..4.11 . On the face of the c

4. S. COMMERCE OR DRED

rless to regulate anything which 1s not commerce

4..5.1 . Tracy Arnold is not a resident of nor domiciled in l\/liss

4..$.4 . The National Driv

vehicles in foreign or interstate commerce

4‘.5.3 . Congress is regulating the Driver‘s Licenses.

er Register Act was enacted by Cong

9of16

omplaint is Congress‘ involvement

SCOTT

issippi.

I€SS.

must provide, document verification requirements, physical features, surface and

9 U.S.C. Ch. 303, specifically for

necessary to control them for

4..5.2 . MS Code 27~19-143 Reciprocity provides that the agreement concerns all motor

<.DO‘D‘-JO'\U'F-F-‘-UJl\-Jl'-"

10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25

 

 
 

 

 

 

Case: 4:18-cv-OO -
191 D|\/|B-RP Doc #: 5 Filed: 10/03/18 10 of 19 PagelD #' 26

41.5.5 . Privilege taxes are required for the operation of motor vehicles.

4.5.6 . l\lone of the allegations printed on the face of the complaints are State Law.

4..5.7 . Every alleged offense printed on the face of the Uniform Traffic Tickets are dictio-

nary codes used to communicate to other states and the National Driver Register.

4,.5.8 . Traffic is Commerce.
upon the State.

4..5.11 . Tracy Arnold is threatened with jail for not displaying her pass for travel.

4..5.12 . lt is alleged that without the pass for travel Tracy Arnold commits an alleged ofF

fense against the peace and dignity of the State of Mississippi.
4..5.13 . Tracy Arnold is not free to go wherever she so pleases without molestation.

4..5.14 . All races must carry pass or passport in order to go wherever they please

4..5.15 ‘. Tracy Arnold is not free to use the roads that the public has an absolute right to.

 
 
 
 
 

4.6 . RELlGlOUS OB]ECTIONS
4..6.1 1 Tracy Arnold has a religious objection against committing fraud on the state

4.6.2 . Tracy Arnold has a religious objection against bearing false witness.

4,6.3 . Tracy Arnold has a religious objection to worshiping foreign and alien Elohims.

4..6.4 . Tracy Arnold has a religious objection to the Social Security Number.

41.6.5 . Applying for and obtaining a driver‘s license and not using it for the business

Arnold, specifically her religious objection to bearing false witness.

specifically bearing false witness.

10 of 16

4.15.9 . To take out a license and not use it for the business designated constitutes a fraud

4..5.10 . Tracy Arnold will be stopped and seized for not committing fraud on the state

ignated would cause Tracy Arnold to commit fraud upon the state to which Tracy

4,.6.6 . Tracy Arnold would have to knowingly and intentionally lie about being engaged
in interstate or intrastate commerce in order to apply for and obtain a drivers li-

cense which would cause her to violate her truly and sincerely held religious beliefs

11
12
13
14
is
16

17`

18
19
20
21
22
23

 
 

  

 
 
  
  
  

Case: 4:18-cv-O -
0191 D|\/|B-RP Doc #: 5 Fi|eo|: 10/03/18 11 of 19 PagelD #' 27

4`.6.7 . Social Security promises to care for participating individuals in old age and Tracy
Arnold has a religious objection to putting her long term care in the hands of social
security Which Would cause Tracy Arnold to go against her truly and sincerely held
religious beliefs to not Worship foreign and alien Elohim.

4.6.8 . Tracy Arnold's_Long term care is in the Alrnighty‘s hands.

4..6.9 . Social Security is controlled by Congress and if it not be commerce congress has
no concern With it. ,

4,6.10 . Scripture tells us not to get the mark of the beast and talks about being unable to
buy, sell or trade vvithout that mark Which Tracy Arnold truly and sincerely be-

lieves is the social security number.

5. COUNTS

5 .1 . COUNT 1 VIOLATION OF THE "IHIRTEENTH AMENDMENTS
PROHIBITION AGAINST INVOLUNTARY SERVITUDE AGAINST ALL
DEFENDANTS

5.'1.1 . Counter-Plaintiff repeats and re-alieges paragraphs 4.1.1 ~ 4.6.10 above as if fully
set forth herein. n

5..1.2 . Counter-Defendants are attempting to coerce Tracy Arnold into getting permis~
sion to use the roads for interstate or intrastate commerce, specifically by attempt»
ing to compel licensing.

5..1.3 . Counter-Plaintiff does not engage in interstate or intrastate commerce and does
not use the roads in any for profit activity affecting a public interest.

5 ,.1.4 . Counter-Piaintiff does not engage in any privileged activity therefore requiring the
payment of a privilege taX. l

5‘.1.5 . Counter-Plaintiff alleges that because the driver's license constitutes a privilege tax

(a tax receipt for a privilege) and is required to merely use the roads that the public
l has an absolute right to, that the Counter~Defendants are either attempting to

compel commerce or they are enforcing Chief justice Taney's Dred Scott decision

11 of 16

Case: 4:18-0 - -
v 00191 D|\/|B-RP Doc #: 5 Fi|eo|: 10/03/18 12 of 19 PagelD #' 28

  
    
 

on all races equally and not just the " slave races “ as Taney put it.

5..1.6 . Use of the roads when no interstate or intrastate commerce is involved yet deg
mand a license using slight changes in terms is to apply descriptions from Dred
Scott of the badges and incidents of slavery. Blatant discrimination by unconstitu-
tional application of general revenue tax on commerce against men and women us-
ing the roads not involved in a privilege is to treat them as an inferior class, and to
subject them to strict police regulations, drawing a broad line of distinction be-
tween the citizen and the slave races and is also a provision bywhich any negro,
lndian, or mulatto servant who was found wandering out of the town or place to
which he belonged without a written pass such as is therein described was made li-
able to be seized by anyone, and taken before the next authority to be examined
and delivered up to pay the charge which had accrued thereby. And ..... pro~
vides that if any free negro shall travel without such pass, and shall be stopped,
seized, or taken up, he shall pay all charges arising thereby.
5..1.7 . involuntary servitude involves a condition of having some of the incidents of
slavery.
5 ..1.8 . Counter-Defendants, under the guise of public safety via the police power are re-
quiring a license to engage in a “ privilege" regulated by Congress and attempting
to compel the plaintiffs to engage in for profit activity affecting a public interest
against their will and without just compensation therefore violating the thirteenth
amendments prohibition against involuntary servitude
5.1.9 . Counter-Defendants completely disregarded the Thirteenth Arnendrnents prohibi~
tion against involuntary servitude
5 ..1.10 . The Thirteenth Arnendment abolished involuntary servitude.

5..1.11 . As a result of the Counter~Plaintiffs failure to carry badges and incidents of slav-

12 of 16

§DCG*--IG§U'l-b~

10
11
12
13
14
15
16
17

is

19
20
21
22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 4:1 - - - `
8 cv 00191 D|\/|B-RP Doc #: 5 Fl|eo|: 10/03/18 13 of 19 PagelD #' 29

ery or engage in interstate or intrastate commerce, Tracy Arnold was stopped and
seized, threatened to be taken up and charges were imposed.

5.1.12 . Tracy was not free to wander wherever she pleased without molestation.

5 .2. . COUNT 2 ~ VIOLATION OP THE FIFTH AMENDMENTS PROCEDURAL DUE

PROCESS GUARANTEE AGAINST ALL DEFENDANTS
AGAINST ALL DEFENDANT

5,2.1 . Counter-Plaintiff repeats and re-alleges paragraphs 4.1.1 ~ 4.6.10 above as if fully
set forth herein.

5.2.2 . The Fifth Amendrnent to the United States Constitution and Article 3 Section 14
of the Mississippi Constitution provides that no person shall be deprived of life,
liberty or property except by due process of law.

5..2.3 . There are two steps to a procedural due process analysis: the court must first de-
termine there was a deprivation of a protected liberty or property interest, and if
so, the Court assesses what process was due. l

5..2.4 . The Counter-Defendants actions deprive Tracy Arnold of her Liberty interest in
being free to wander at any hour, day or night, without molestation The Counter-
Defendants actions interfere with Tracy Arnold's liberty interest by misapplying
tax laws and attempting to compel Tracy Arnold into interstate or intrastate com-
merce without any rules or procedures for challenging the Counter~Defendants ac-
tions or appealing the decision out of the justice Court.

5,2.5 . Procedural Due Process requires there to procedures for challenging and appealing
the Counter»Defendants actions.

5..2.6 . Mississippi Rules of Criminal Rules of Procedure 3.1(c) specifically states that

misdemeanor traffic tickets are governed by l\/iS Code 63-9~21 and not the Crimi-

nal Rules.

13 of16

KDCD"-IO'}U'l-D~WNI-‘~

_ 10
11
12
13

14
15
16

17`

18
19
20
21
22
23

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 14 Of 19 Page|D #Z 30

5.2.7 . rl`here are no rules or procedure for challenging or appealing misdemeanor traffic
tickets in Mississippi Code or Mississippi Administrative Code.

5..2..8 . The Due Process Clause also encompasses a third type of protection, a guarantee
of fair procedure The deprivation by state action of a liberty interest is not in itself
unconstitutional; what is unconstitutional is the deprivation of such an interest
without due process of law. Procedural due process rules are mean to protect per~
sons not from the deprivation, but from the mistaken‘or unjustified deprivation of
life, liberty or property.

5 .2.9 . To determine whether a constitutional violation has occurred, it is necessary to
ask what process the State provided and whether is was constitutionally adequate.

5..2..10 . Due Process protects Tracy Arnold‘s right to not be coerced except by lawful ju~
dicial power,

5 .2.11 . Procedural due process demands that procedures be in place.

513 . COUNT 3 VlCLATlON Of" THE FEDERAL FREE EXERCISE CLAUSE UNDER

THE PIRST AMENDMENT TO THE UNITED STATES CONSTITUTION
' AGAINST ALL DEFENDANT

5.¢3.1 . Counter-Plaintiff repeats and re~alleges the allegation in paragraphs 4.1.1 ~ 4.6.10
above as if fully set forth herein.

5..3.2 . Counter~Plaintiffs‘ sincerely held religious beliefs prevents her from commiting
fraud on the State of Mississippi, lying, worshiping foreign and alien lawmakers,
taking the mark of the beast and putting her future into hands other than the
Almighty‘s.

5+3.3 . The Executive Branch of Mississippi, misapplying the law as written and enforc-
ing privilege tax laws on all people regardless of whether their activity is privileged
imposes a substantial burden on Counter-Pliantiffs free exercise of religion by at-

tempting to coerce her to go against the Almighty and choose between committing

14 of 16

 

 

 

 

toms~ucnoie.wr~:\-

NNi--i'r-'-x--=-Hié‘l-=s-si-iv-\i-\
_»-\c:r.ooo-.io:m.l:so)m»-\o

22
23
24

 

.CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 F_i|ed: 10/03/18 15 Of 19 Page|D #Z 31

fraud on the State by taking out a license and not using it for the business desig-
nated or paying substantial penalties to the governement.

5.3.4 . The license furthers no compelling governernental interest in compelling\Tracy
Arnold to violate scripture to commit fraud on the state.

5..3.5 . The license furthers no compelling governmental interest by compelling the use of
a social security number when Tracy Arnold is religiously barred from the benefit
program which is Voluntary.

5..3.6 . Plaintiffs exercise of religion has been prohibited by the Counter-Defendants by
threat of incarceration, threat of property loss for using the roads to travel to reli-
gious services, traveling for holy days, ministering the word, traveling to help
neighbors or traveling to help widows and orphans.

5..3.7. Counter-Plaintiffs merely paying a privilege tax does not reduce any risk to the
public. Licenses are mere tax receipts and police regulations for the bussinesses, oc-
cupations, vocations and callings.

5.3.8 . ln the alternative to requiring licenses to allegedly pay for the roads, gas taxes
could be increased Tracy Arnold should not be required to obtain a license for
some privilege when she does not engage in any for profit activity affecting a pub~
lic interest.

5..3.9 . The least restrictive alternative would be for the Counter~Defendants to apply the
law as written in black letter law and to obey controlling court decisions from the

United States Supreme Court.

y a coNcL`UsioN
Wherefore, Counter-Plaintiff requests that this Honorable Court:

1.) Declare the Counter-Defendants actions to Violate the Fifth Amendments to the

United States Constitution;

15 of 16

-~icnm-c=~oor~:

10
11
12

 

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 16 Of 19 Page|D #Z 32

2.) Declare the Counter-Defendants actions to violate the Thirteenth Amendment
to the United State Constitution; l

3.) Declare the Counter-Defendants actions to violate the First Amendment to the
United States Constitution.

4.) Avvard Tracy Arnold $10(),000 in compensatory damages;

5 .) Avvard Tracy Arnold $200,000 in punitive damages;

6 .) Such other and further relief as the court shall deem proper;

5 /”% ?/>//{

Tracy Arnold (pro/se)

1400 Harris Rd

Adamsville, Tennessee, 38310
email: tracy@arnoldnet.org
Te'l: (423)529-4335

Alt: (423)529-432.3

//\ ___’_ ll '-\~_.____,_m
v, gm ijihw * a ?‘~QS/'”SL¢`YS"' Witnesses

 

" ...... (A)t the mouth of two Witnesses, or ar the mouth of three Witnesses, shall

the matter be established " Deuteronomy 19:1

16 of 16

CaSe: 4218-CV-00`191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18 17 Of 19 Page|D #Z 33

VERIFICATIGN OF SERVICE

I, Tracy Arnold, verify now and Will affirm in open court, that all herein be true.
l have this day, Cl ll 96 1|l 15

following documents and/ or media:

, served a true and correct copy of the

' Respondent's Original Ansvver and Counter

by certified U.S. mail on:

United States District Court
Northern District of Mississippi
Fecleral Builcling Rm 369

911 ]acl<son Avenue East
Oxford, MS 386$5

C# 7015“0640-0001-3349-2263

Marshall Fisher

Conimissioner of Public Safety
PO Box 95 8

]acl<son, Mississippi 39205

C# 7015~0640-0001-3349»2275

Jim Hood

Mississippi Attorney General
MS Attorney Generals Office
Walter Sillers Building

PO Box 220

jackson, Mississippi 39205

C# 7015~0640-0001-3849-2232

He_rb Frierson

Mississippi Comrnissioner of Revenue
PO Box 22328

jackson, Mississippi 39225

C# 7015-0640-0001~3849-2.299

Marvin Vaughn
State Trooper
Troop E
22000-A Highway 35 N
Batesville, Mississippi 38606
C# 7015-0640-0001~3349~2.497

john Sherman

PO Box 1900

Clarl<sdale, Mississippi 38614~1900
C# 7014~2870-0001-6053-6729

 

/&/¢“/W
/ Tracy Arnold
1400 Harris Rd

Adamsville, Tennessee, 38310

email: tracy@arnoldnet. org

Tel: (423)529~4335

Alt: (423)529-4323

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 F_i|ed: 10/03/18 18 Of 19 Page|D #Z 34

VERIFICATION OF SERVICE

i, Tracy Arnold, verify now and Will affirm in open court, that all herein be true.
l have this day, (l il a§ll 15

following documents and / or media:

. served a true and correct copy of the

' Respondent’s Originai AnsWer and Counter

by certified U.S. mail on:

United States District Court
Northern District of Mississippi
f"ederal Building an 369

911 ]acl<son Avenue East
OXfOrd, MS `33655

C# 7015-0640~0001~3849-2263

Marshall Fisher

Cornmissioner of Public Safety
PO Box 95 8

jackson, Mississippi 39205

C# 7015~0640~0001-3849~2275

jim Hood

Mississippi Attorney General
MS Attorney Generals Office
Walter Sillers Building

PO Box 220

]acl<son, Mississippi 39205

C# 7015-0640~0001~3849~2232

Herb Frierson

Mississippi Cornmissioner of Revenue
PO BOX 2282.3

]acl<son, Mississippi 392.25

C# 7015-0640~0001~3849-2299

Marvin Vaughn
State Trooper
Troop E_
ZZOOO-A Highvvay 35 N
Batesville, Mississippi 38606

C# 7015~0640~0001-3849~2497

]ohn Sherman

PO BOX 1900

Clarl<sdale, Mississippi 38614»1900
C# 7014-2870~0001~6053~6729

 

  

/ rfc/gm 51 /
ri'racy Arnold
1400 Harris Rd
Adamsville, Tennessee, 38310
email: tracy@arnoldnet.org
reh (423)52.9~4335
Alt: . (423)529-4323

 

_ m

 

 

 
 
 

   
 

 

at ___ § err _.

 

        
       

 

33 eis § _ _
m_ NT.& marx s\m v\§£r _ __ , cm BH.>QT$ m
_ _ _._ _ _ m w mm “ui m z _.m§mm u a
`_ &. L sm¥.w P\e. m mms %M¢\w\\\~..\m..'¢r.m‘rww% R\..N _ _ gianme " " mem,._“.“‘w)…m_vw2._.»m_l_h ._.2
1 _ __ i,i____,___,,,_,:__§§ §§ §§ maj mme n iran §W§
mt . 1,..(.._.. .. _..…ir.__ t mmmmm m l am
_ _ _ _ _ , t _ _ n _ %§g§§¢m
q _ . / _ 1 §r%,.._? n K ¢M$mn%§.___ §P..;:.RLV D§.\dh wax a t
_ g !//!_!- .n_ _§_.__…%Pa\¥ § .¢.., @»?.n ar $% § s..§. \____a .__
_ . -_Wm._m…@xm\$`w 5 er.\ \L...I.W_ N\v_. .W A .JW\~.\ _ \\
MH% HAAL_NLQS c..n. m$.;r \t..._.c s __..\_\._ __.. c
Os mann c § __.t c :__ae:. \ _ ®z §§§m.m s
man c\w\ _ \____ __

_r ..r_.! _:>.|. .

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 5 Filed: 10/03/18' 19 Of 19 Page|D #Z 35 7

